18-2219
     Singh v. Barr
                                                                           BIA
                                                                    McCarthy, IJ
                                                                   A206 895 563
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of March, two thousand twenty.
 5
 6   PRESENT:
 7            PETER W. HALL,
 8            SUSAN L. CARNEY,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   GURPREET SINGH, AKA GOPI THAP,
14            Petitioner,
15
16                   v.                                  18-2219
17                                                       NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Deepti Vithal, Richmond Hill, NY.
24
25   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
26                                   General; Mary Jane Candaux,
27                                   Assistant Director; Stephen Finn,
28                                   Trial Attorney, Office of
29                                   Immigration Litigation, United
1                                 States Department of Justice,
2                                 Washington, DC.

3        UPON DUE CONSIDERATION of this petition for review of a

4    Board of Immigration Appeals (“BIA”) decision, it is hereby

5    ORDERED, ADJUDGED, AND DECREED that the petition for review

6    is DENIED.

7        Petitioner Gurpreet Singh, a native and citizen of India,

8    seeks review of a July 10, 2018 decision of the BIA affirming

9    an October 24, 2017 decision of an Immigration Judge (“IJ”)

10   denying    Singh’s    application       for   asylum,   withholding   of

11   removal, and relief under the Convention Against Torture

12   (“CAT”).     In re Gurpreet Singh, No. A 206 895 563 (B.I.A.

13   July 10, 2018), aff’g No. A 206 895 563 (Immig. Ct. N.Y. City

14   Oct. 24, 2107).      We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       We have reviewed the IJ’s decision as modified and

17   supplemented by the BIA.      See Xue Hong Yang v. U.S. Dep’t of

18   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

19   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).              The standards

20   of review are well established.           See 8 U.S.C. § 1252(b)(4);

21   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018);

22   Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013).


                                         2
1          Credibility1

2          The   agency   may,     “[c]onsidering       the    totality    of   the

3    circumstances . . . base a credibility determination on the

4    demeanor, candor, or responsiveness of the applicant,” the

5    plausibility    of   his     account,      and   inconsistencies      in   his

6    statements or between his statements and other evidence,

7    without regard to whether they go “to the heart of the

8    applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii).

9          The IJ found that Singh testified credibly, except as to

10   his   allegation     that    he   was     attacked   by   members     of   the

11   religious group Dera Sacha Sauda (“DSS”) because of his Sikh

12   religion in September 2014.              Substantial evidence supported

13   the partial adverse credibility determination because Singh’s

14   testimony was internally inconsistent as to whether he was

15   unconscious or half-conscious following the beating, and his

16   written     statement   did      not   mention    that    he   was   rendered

17   unconscious or half-conscious when describing his injuries.

18   See 8 U.S.C. § 1158(b)(1)(B)(iii); Ramsameachire v. Ashcroft,

19   357 F.3d 169, 180–81 (2d Cir. 2004) (holding that “materially

20   different    accounts”      of    past    persecution     “may   render    the


     1 Contrary to the BIA’s conclusion, Singh challenged the IJ’s
     partial adverse credibility determination before the BIA.
     See Certified Administrative Record at 10, 17 (Brief to BIA).
                                   3
1    alien’s testimony incredible”).

2        Past Persecution

3        The agency did not err in determining that the remaining

4    credible claims did not establish harm rising to the level of

5    persecution.    “Persecution is an extreme concept that does

6    not include every sort of treatment our society regards as

7    offensive.”    Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir.

8    2011) (internal quotation marks omitted).         A valid claim of

9    past persecution may “encompass[] a variety of forms of

10   adverse treatment, including non-life-threatening violence

11   and physical abuse,” but the harm must be more severe than

12   “mere harassment.”    Ivanishvili v. U.S. Dep’t of Justice, 433

13 F.3d 332, 341 (2d Cir. 2006) (internal quotation marks and

14   brackets omitted).      The difference between harassment and

15   persecution is “necessarily one of degree that must be decided

16   on a case-by-case basis.”       Id.   We review de novo whether the

17   harm rises to the level of persecution.          See Edimo-Doualla

18   v. Gonzales, 464 F.3d 276, 281–82 (2d Cir. 2006).

19       The   agency     credited    Singh’s    allegations   that     DSS

20   followers threatened him on two occasions and that a group of

21   older classmates beat and taunted him in July 2013.              Singh

22   did not present evidence regarding the extent of his injuries

                                       4
1    following the July 2013 beating.                    Taken together, these

2    events do not rise to the level of persecution.                    See Jian Qiu

 3   Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011) (holding

 4   beating     and    subsequent   detention            did     not     constitute

 5   persecution where beating occurred prior to detention and

 6   applicant “suffered only minor bruising . . . , which required

 7   no formal medical attention and had no lasting physical

 8   effect”).

9         Future Persecution

10        Absent past persecution, an applicant may prevail on an

11   asylum claim by demonstrating that he subjectively fears

12   future     persecution    and   that          his   fear     is     objectively

13   reasonable.       Ramsameachire, 357 F.3d at 178.                  An applicant

14   may make this showing by establishing either a “reasonable

15   possibility he . . . would be singled out individually for

16   persecution,” or a “pattern or practice” of persecution of

17   “persons     similarly     situated”           to     him.           8   C.F.R.

18   § 1208.13(b)(2)(iii); see also Y.C., 741 F.3d at 332; In re

19   A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005) (defining pattern

20   or   practice     of   persecution       as    “systemic      or     pervasive”

21   persecution of a group).        A fear is objectively reasonable

22   “even if there is only a slight, though discernible, chance

                                          5
1    of persecution.”   Diallo v. INS, 232 F.3d 279, 284 (2d Cir.

2    2000) (citing INS v. Cardoza-Fonseca, 480 U.S. 421, 431

3    (1987)).    But a fear is not objectively reasonable if it

4    lacks “solid support” in the record and is merely “speculative

5    at best.”   Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d

6    Cir. 2005).

7        Singh did not meet his burden to establish a reasonable

8    possibility that he would be singled out for persecution.   He

9    asserted that he would be persecuted because he was an active

10   member of the Sikh community and a preacher.2   The agency did

11   not err in concluding that Singh failed to present reasonably

12   available corroboration of these claims.     “Where the trier

13   of fact determines that the applicant should provide evidence

14   that corroborates otherwise credible testimony, such evidence

15   must be provided unless the applicant does not have the

16   evidence and cannot reasonably obtain the evidence.”        8

17   U.S.C. § 1158(b)(1)(B)(ii).   Contrary to Singh’s argument on


     2Singh argues here that he never claimed a prominent role or
     a role as a preacher. This argument is contrary to Singh’s
     testimony. See, e.g., Certified Administrative Record at 143
     (“I was very active preaching my Sikh religion.”), 144 (“I
     will be very apparent in front row, and I will preach for
     Sikh religion . . . . I would approach people, go home and
     tell people that accept Sikh religion, follow Sikh
     religion.”), 146 (“Q: Why the DSS people were just picking at
     you? A: Because I was very active preaching of my religion.”).
                                    6
1    appeal, the agency did not err in concluding that such

2    evidence was reasonably available: Singh conceded that he

3    could have provided evidence of his past activities preaching

4    at Sikh events and of his continued religious practice.                  Nor

5    did   the   agency   err   in   requiring      corroborating      evidence

6    without first providing Singh additional time to present it.

7    See Wei Sun v. Sessions, 883 F.3d 23, 29 (2d Cir. 2018)

8    (deferring to the BIA’s determination that IJ is not required

9    “to identify the specific evidence necessary to meet the

10   applicant’s burden of proof and to provide an automatic

11   continuance for the applicant to obtain that evidence prior

12   to rendering a decision on the application”).                 Further, the

13   agency did not err in affording diminished weight to the

14   affidavits in the record because none of them corroborated

15   Singh’s testimony about his religious activities, they were

16   “very similar,” and some of the authors were interested

17   parties unavailable for cross-examination.                   See Y.C., 741
18 F.3d at 332, 334 (holding that “[w]e generally defer to the

19   agency’s    evaluation     of   the       weight   to   be    afforded    an

20   applicant’s documentary evidence” and deferring to agency’s

21   decision to afford little weight to relative’s letter from

22   China because it was unsworn and from an interested witness);

                                           7
1    Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d

2    Cir. 2007) (“our case law on intra-proceeding similarities

3    has firmly embraced the commonsensical notion that striking

4    similarities between affidavits are an indication that the

5    statements are ‘canned’”).    Absent evidence corroborating his

6    testimony regarding his role in the Sikh community, Singh did

7    not meet his burden to show that he had a well-founded fear

8    of persecution on that basis.     See Jian Xing Huang, 421 F.3d
9    at 129.

10       Singh also failed to establish a pattern or practice of

11   persecution    of   Sikhs    in   India.       The   agency   took

12   administrative notice of State Department reports for 2016

13   and 2017, which document some violence against Sikhs, but do

14   not discuss any abuse of Sikhs by DSS members.         See, e.g.,

15   India 2016 Int’l Religious Freedom Rep. at 8, available at

16   https://www.state.gov/wp-content/uploads/2019/01/India-

17   3.pdf.3   The news articles in the record show tensions between

18   Sikhs and the DSS, as well as some police violence against

19   Sikhs engaged in anti-DSS protests.        It also shows that the

20   head of the DSS was convicted on rape charges and sentenced



     3 Singh does not challenge the documents of which the agency
     took administrative notice.
                                   8
1    to 20 years’ incarceration in 2017.             This evidence fails to

2    establish that the DSS engages in “systemic and pervasive”

3    persecution of Sikhs sufficient to demonstrate a pattern or

4    practice       of   persecution       in    India.      See       8    C.F.R.

5    § 1208.13(b)(2)(iii); In re A-M-, 23 I. & N. Dec. at 741.                  In

6    addition, contrary to Singh’s argument, the agency did not

7    err   in   considering        that   his   sisters   have   not       suffered

8    significant harm in India, where they remain, in finding that

9    he did not have a well-founded fear of future persecution.

10   See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

11   (finding    fear     of   future      persecution     diminished        where

12   applicant’s mother and daughters continued to live unharmed

13   in applicant’s native country).

14         In sum, Singh did not meet his burden for asylum because

15   he did not present credible evidence of past harm rising to

16   the level of persecution, he did not adequately corroborate

17   his claim that he would be singled out for future persecution

18   based on his active role in the Sikh community, and he did

19   not establish a pattern or practice of persecution of Sikhs

20   in    India.        See   8     U.S.C.     § 1158(b)(1)(B);       8     C.F.R.

21   § 1208.13(b)(1), (2).            Because Singh failed to meet his

22   burden for asylum, he “necessarily” failed to meet the higher

                                           9
1   standards for withholding of removal and CAT relief.     See

2   Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  10